IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SEAN PARK : CIVIL ACTION
v. : NO. 16-5025

TEMPLE UNIVERSITY, et al.

MM

KEARNEY, J. April 25, 2019

Temple University’s Kornberg School of Dentistry admitted a dentist to its graduate
program in periodontology. He attended classes and provided dentistry services at clinics as part
of the graduate curriculum. His application for admission did not disclose surrendering his dental
license in California after authorities discovered he forged a certificate of residency at a school he
never attended. After it admitted him, Temple discovered the surrendered dental license. Temple
Dental School’s administration asked the dentist to explain the circumstances surrounding his
surrendered license. Temple’s Dental School dean believed the dentist did not truthfully respond.
A panel of selected members of Temple’s Honor Board held a disciplinary hearing examining the
admission packet and, after hearing witnesses, recommended placing the dentist on probation
through graduation. The Dental School dean then asked a slightly different hearing panel of the
Honor Board to examine the truthfulness of the dentist’s responses to Temple’s questions during
its investigation After hearing witnesses, the Honor Board’s second panel recommended
expelling the dentist from the graduate program. The dentist attended both hearings. The hearing
panel allowed him to present witnesses and question Temple’s witnesses. Consistent with the

hearing panel’s recommendation after the second hearing, the Dental School dean expelled the

dentist from the graduate program.

The dentist sued Temple, the Dental School dean and an associate dean for depriving him
of procedural due process in the second Honor Board hearing leading to the dean’s decision to
expel him. He claims the dean held a bias against “forgers” which led him to manipulate the
process to convene a second hearing which led to the expulsion. He also brings claims of breach
of contract, unjust enrichment and defamation The dentist fails to tie his suspicions of the dean’s
bias against forgers into manipulating the disciplinary process to ensure his expulsion. He fails to
adduce evidence of conduct depriving him of procedural due process in the Honor Board’s
hearings. He fails to adduce evidence of a contract 0r a legal basis for unjust enrichment or
defamation claims. As there are no genuine issues of material fact, We grant summary judgment
in favor of Temple University, the Dental School dean and an associate dean.

I. Undisputed facts.l

Sean Park, DDS sued Temple University and two administrators of its Komberg School of
Dentistry, Dean Amid Ismail and Associate Dean Leona Sperrazza (collectively “Temple
Defendants”), after Temple expelled him from a graduate program in periodontology in 2016.2 He
alleges the Temple Defendants violated his right to procedural due process and alleges violations
of Pennsylvania common law.

Dr. Park’s licensing issues in Califomia and Texas.

Dr. Park obtained his Doctor of Dental Surgery in 2005 from the University of Michigan.3
Dr. Park completed a general practice residency in Califomia in June 2006 and received his
Califomia dental license in November 2006.4

In July 2012, the Dental Board of Califomia accused Dr. Park of creating a fraudulent
Certificate of Residency in Oral and Maxillofacial Surgery from the University of Southern

California.5 The California Dental Board contended Dr. Park never attended or completed a

residency program in oral and maxillofacial surgery at the University of Southern California,
created a fraudulent certificate showing he completed his specialty training at the University of
Southern Califomia, and submitted the fraudulent certificate to insurance companies to become a
network specialist provider.6 The Dental Board of Califomia accused Dr. Park of unprofessional
conduct; deceptive or misleading advertising; advertising violations; making a fraudulent
certificate; and conduct warranting the denial of a license.7 In May 2013, Dr. Park signed a
stipulation with the Califomia Dental Board admitting to the charges in the Board’s accusation
and agreeing to surrender his dental license in California.8

In 2013, Dr. Park applied for a dental license in Texas. On July 24, 2013, the Texas State
Board of Dental Examiners opened an investigation into Dr. Park’s application after learning of
his surrendered license from the Califomia Dental Board.9 In response to the investigation, Dr.
Park admitted submitting a dental license application in Texas “with false information.”10 On
November 7, 2014, the Texas State Board of Dental Examiners advised Dr. Park it completed its
investigation and “determined that sufficient facts exist to justify disciplinary action against your
license” and “confirmed that you submitted a forged document to the Board as a portion of your
application for dental licensure.”11 On November 28, 2014, Dr. Park voluntarily surrendered his
Texas dental license.12

Dr. Park’s 2014 admission to Temple ’s School 0fDentist)y and its Honor Code.

On June 6, 2014, with an ongoing investigation into his license in Texas, Dr. Park applied
to a graduate program in periodontology at Temple’s Kornberg School of Dentistry.13 Dr. Park
admittedly did not disclose the surrender of his Califomia dental license in his Temple application.

He excuses his nondisclosure arguing Temple’s application did not ask whether he had a license

or lost a license, or ask any other questions requiring him to disclose licensing infonnation, and
nothing required him to have an active license or be free of discipline on an previous license,14

Temple accepted Dr. Park into its graduate program on June 17, 2014, and he began the
program in July 2014.15 As part of the admission process, Dr. Park completed an “Application for
Notification and Approval of Post-Graduate Training/Faculty Member Status.”16 A question on
the form asked the applicant to “list all states, territories or countries where you hold a license to
practice dentistry (active or inactive, current or expired).”17 Dr. Park listed Texas and Califomia.
The Temple Defendants characterize Dr. Park’s responses as “lies” violating not only Temple’s
Honor Code, but Pennsylvania law.18 Dr. Park denies his responses are misrepresentations because
the application asked to “list all licenses ever held regarding of status”; “[i]t did not ask to indicate
the status,” and “it was his impression that his license fell under inactive and he provided the
licenses to be transparent.”19

All students in Temple’s Dental School are required to comply with its Honor Code.20 Dr.
Park signed an “Honor Code Agreement” on June 24, 2014 acknowledging he read and understood
the Honor Code and agreed “to abide by its principles throughout the entire duration of [his]
schooling” at Temple’s Dental School.21 The Dental School’s Honor Code requires its students to
abide by Temple University’s Student Conduct Code,22

A clinic patient discovers Dr. Park’s Califomia
disciplinary history and alerts Temple’s Dental School.

On May 30, 2016, a Temple clinic patient discovered, through an online search, Dr. Park’s
Califomia disciplinary history and contacted Temple Dental School’s Associate Dean for Patient
Care, Dr. Leona Sperrazza.23 On June 2, 2016, Temple Dental School’s Dean Ismail, Dr.

Sperrazza, and Program Director Dr. Keisuke Wada met with Dr. Park to discuss the Califomia

suspension.24

At the June 2, 2016 meeting, Dean Ismail asked Dr. Park to explain the circumstances of
his surrendered Califomia license.25 Dr. Park explained “there were falsified documents, insurance
billing errors and problems and, in the end, I surrendered my license. And by surrendering my
license, I accepted all the charges made against me.”26 Dr. Park volunteered to “have [his] attorney
who handles the case draft a letter explaining circumstances [sic].”27 Dr. Sperrazza’s version of
Dr. Park’s proffered explanation is he blamed his employer who “had without his knowledge
submitted credentials representing him to numerous insurance companies as a specialist in oral
maxillofacial surgery so that they could bill under specialists fees” and “[a]t no time during the
meeting with Dr. Park on June 2nd did he take any responsibility for his wrongdoing.”28

Later on June 2, 2016, Dean Ismail sent Dr. Park an email memorializing their meeting “to
review some information that we have discovered regarding your licenses to practice dentistry in
Califomia and Texas” and to confirm Dr. Park “agreed to provide us documentation by June 8"‘,
2016, on the circumstances that led you to surrender your licenses in both states and an official
copy of your General Practice Residency Certificate.”29 Dean Ismail additionally advised Dr. Park
of his decision to suspend Dr. Park from “all clinical access” at Temple Dental School “due to the

uncertainty about your case.”30

Dean Ismail refers Dr. Park to Temple’s Honor Board.
In an undated letter, but presumably at Dr. Park’s request after the June 2, 2016 meeting,
Dr. Park’s counsel sent a letter to Dean Ismail.31 The letter explained the Califomia Dental Board’S
accusation Dr. Park “committed unprofessional conduct, fraud, deceptive or misleading
advertising, and advertising violations primarily based on advertising materials and inaccurate
certifications that were provided to various insurance companies holding Mr. Park [sic] out as an

Oral/Maxillofacial surgeon.”32 The letter confirmed “Mr. Park [sic] signed a stipulated surrender

of his license ... admit[ing] the truth of the accusation and surrendered all of Mr. Park’s rights and
privileges as a dentist in California.”33

After receiving the letter from Dr. Park’s California counsel, Dean Ismail emailed Dr. Park
on June 7, 2016. Dean Ismail told Dr. Park his attomey’s letter is “vague on your responsibility
in the issue in which you were charged”; “[t]he letter stated that you have elected to surrender your
license before the hearing”; and “[b]ased upon the letter you appear to have admitted acceptance
of accusations made by the Dental Board of Califomia.”34 Dean Ismail also advised Dr. Park of
his attempt to confirm Dr. Park’s general practice residency certificate and asked Dr. Park to
provide him with a letter from the residency program confirming completion35

The next day, June 8, 2016, Dean Ismail emailed Dr. Park advising “[t]his case must be
reviewed by our school Honor Board because you have willingly admitted to the serious charges
of the Califomia Board of Dentistry, yet failed to inform this dental school to decide on how to
manage you as a resident and what safeguards should have been placed to protect patients and the

school.”36 Dean Ismail advised Dr. Park his “clinical privileges will remain suspended until an

Honor Board advise [sic] me of sanctions. The process is based on our the [sic] school Honor Code
policy.”37
Temple Honor Board’s June 23, 2016 hearing.

Temple’s Honor Board is the official hearing body of the Dental School’s Honor Code.38
The Honor Board is comprised of twelve pre-doctoral students, four post-graduate residents, and
twelve faculty members.39 An Honor Board Panel is composed of a minimum of three faculty and

two students from among the Honor Board members as selected by the Honor Code Administrator

in consultation with “the dean,” here, Dean Ismail.40

The Honor Code Administrator reviews all allegations of an Honor Code violation. If the
Honor Code Administrator determines there are sufficient grounds for the allegation, a Hearing
Panel is assembled. The student charged With an Honor Code violation is given notice of the
charges and assigned an Honor Board hearing.41 A student charged With an Honor Code violation
is expected to attend the hearing, has the right to bring an “advisor” Who may be an attomey,
prepare a defense, present Witnesses and evidence, and cross-examine any Witness.42 A student
may challenge the membership of the Hearing Panel for “good cause” Which the Honor Code
Administrator may accept or reject as she deems appropriate.43 The Dental School has the burden
to substantiate the charges brought against a student by establishing each charge “by a reasonable
preponderance of the evidence available at the time of the hearing.”44

After hearing the evidence and testimony presented, the Hearing Panel determines whether
there is a violation of the Honor Code and recommends “appropriate sanctions to the dean.”45 The
Dean “shall modify or accept the sanction, and notify the Code Administrator Who Will advise the
Accused Student in writing of the decision, the sanctions imposed, and instructions regarding

appeals.”46

On June 15, 2016, the Dental School’s Honor Board provided Dr. Park With Notice of
Disciplinary Action advising him of charges against him and a scheduled hearing date.47 The
Hearing Board advised Dr. Park his “[f]ailure to inform the [Dental School] of the voluntary
surrender of [his] license to practice dentistry by the Califomia Board of Dentistry” violated
Temple’s Student Code of Conduct prohibiting the provision of` “false or misleading information,
verbally or in writing to the university or university personnel. This includes, but is not limited
to: a. Forgery, fraud (including payroll fraud), bribery, alternation, or misuse of university

documents, records; b. Providing false or misleading information during a disciplinary proceeding

or investigation related to potential policy violations; or c. Representing oneself as another member
of the university community.”48

The Hearing Panel comprised of the Chainnan of the Honor Board, two residents, and two
faculty members held a hearing on June 23, 2016.49 After hearing evidence, the Hearing Panel
made its finding on the record, in the presence of Dr. Park, concluding “it is more than likely that
you violated, by a majority vote, that you violated the honor code at Temple University or the code
of Section 10 or 10 Section B. What happens from here is we will then discuss a penalty, potential
penalty and that will be relayed to the Dean ...”50

The Hearing Panel dismissed Dr. Park from the hearing and then deliberated on the
appropriate sanction, concluding “it was found that a majority vote of three to two that Dr. Park
was more than likely violated [sic] the honor code, 10 Section B. And the sanctions that were
decided on, again by a majority vote which was four to one, was probation through graduation.
1_»51

And if he has any violation of his probation, he will be expelled from the schoo

Dean Ismail reviews the Hearing Panel ’s June 23, 2016 decision
and convenes a second hearing,

Dean Ismail reviewed the Hearing Panel’s June 23, 2016 recommended probation sanction.
The parties dispute nearly everything happening next but agree on two facts: (1) Dean Ismail did
not accept the probation sanction recommended by the J urie 23, 2016 Hearing Panel; and (2) Dean
Ismail convened a second Honor Board hearing.

Dr. Ismail contends after reviewing the June 23, 2016 Hearing Panel, he determined the
“record concerning Dr. Park’s conduct was incomplete” because, while the Panel addressed Dr.
Park’s failure to disclose his licensing issues in his application to the Dental School, it failed to
address Dr. Park’s alleged “misstatements” made to Dean Ismail, Dr. Sperrazza, and Dr. Wada at

their June 2, 2016 meeting.52 After conferring with counsel, Dr. Ismail concluded Temple could-

under the Honor Code_convene a second hearing on charges relating to Dr. Park’s alleged
misstatements at the June 2, 2016 meeting not addressed in the June 23, 2016 hearing, allowing

Dr. Park to “explain the incomplete and/or inaccurate explanations he provided at the June 2, 2016,

meeting.”53

Dr. Park contends his statements at the June 2, 2016 meeting were covered in the first
hearing and his statements made at the June 2, 2016 meeting do not constitute a basis for a “second
set of charges” because those statements are encompassed in the June 23, 2016 hearing, and Dean
Ismail’s failure to advise him of the June 23 Hearing Panel’s decision and recommended probation
sanction contradicts “Temple rules.”54

On June 28, 2016, the Dental School’s Honor Board provided Dr. Park with a second
Notice of Disciplinary Action advising him of charges based on the same Student Conduct Code
violation (Article III, Section C.lO) proscribing the “provi[sion] [of] false or misleading
information, verbally or in writing, to the university or university personnel includ[ing], but is
not limited to: b. providing false or misleading information during a disciplinary proceedings or
investigation related to potential policy violations.”55 The June 28, 2016 Notice set a hearing date
ofJuly l, 2016.

The second Notice of Disciplinary Action, however, provided a more fulsome
“specification of the charges” than the earlier Notice.56 The June 28, 2016 Notice specified the
charges as:

Failure to fully and accurately disclose, under direct questioning by the Dean and Associate
Dean for Patient Care during a formal investigation of a possible violation of the School of
Dentistry’s Honor Code, the specific charges brought against the resident by the Dental Board
of Califomia and the Texas Board of Dental Examiners, namely that the resident failed to

disclose the below information while stating that the disciplinary charges against his California
dental license related solely to billing errors committed by his employers:

1)

2)

3)

that complaints brought by the Dental Board of Califomia against [r]esident included
that he had “created or caused to be created a fraudulent Certificate of Residency in
Oral and Maxillofacial Surgery [which he claimed was] issued to him by the by the
[sic] University of Southern California,"’ that the resident submitted this fraudulent
certificate and falsely claimed to be Board Certified in oral surgery to gain
employment and practice as an oral surgeon; that the resident’s fraudulent
professional credentials continued in false representations submitted to multiple
insurance companies; and that his fraudulent credentials led to false advertising
aimed at the general public ...;

that the resident signed an agreement with the Dental Board of California in
surrendering his license to practice dentistry stipulating that he “admits the truth of
each and every charge and allegation” brought against him by the Dental Board of
Califomia, including that he “created or caused to be created the fraudulent
Certificate of Residency in Oral and Maxillofacial Surgery [which he claimed was]
issued to him by the University of Sothern California” and that “he falsely stated that
he was Board Certified in the specialty of oral surgery” ...; and

that the resident was charged by the Texas Board of Dental Examiners with having
“engaged in unprofessional conduct by submitting a forged document to the Board
as a portion of the [resident’s] initial application for dental licensure. Specifically,
the [resident] submitted a forged oral and maxillofacial surgery residency certificate
from the University of California to the [Texas] Board [ of Dental Examiners] in his
initial application for dental licensure in Texas.” ...57

Temple Honor Board’s July 1, 2016 hearing, Dean Ismail ’s decision to expel Dr. Park, and

Dr. Park’s appeal under Honor Code procedure

The Hearing Panel comprised of the Chairman of the Honor Board, two residents, and two

faculty members held a hearing on July l, 2016,58 All but one of the panel members were the same
as the members on the June 23 panel. Dr. Park attended the July l, 2016 hearing and answered

questions from the panel members.

After hearing evidence, the Hearing Panel made its finding on the record, in the presence

the dean’s office, including associate deans, Would be in touch with you.

of Dr. Park, concluding it “found that you were more than likely committed [sic] and violating the
code [sic]. And as in this it was an actual, it was a unanimous decision, so again, we will discuss

the sanctions, and relay our decisions and suggestions to the dean. The dean will Someone in

”59

10

The Hearing Panel dismissed Dr. Park and then deliberated on the appropriate sanction,
concluding “[t]he decision for the sanction was a majority rule of expulsion. Four to one.
Expulsion. The other decision more than likely committed the code [sic], was unanimous. Violated
the code.”6°

The same day, July 1, 2016, Dean Ismail emailed a letter to Dr. Park. Dean Ismail advised
Dr. Park he received the Honor Board’s findings in its two hearings on charges Dr. Park violated
the Student Conduct Code at Article III, Section C.lO.61 Dean Ismail identified the Board’s
findings as two charges:

Charge 1. ln the Honor Board hearing on June 23, 2016, that you violated the Temple

University Student Code of Conduct by failing to inform the [Dental School] of the

surrender of your license to practice dentistry from the Califomia Board of Dentistry as a

settlement of disciplinary charges, the Board found you responsible for violating the

Student Conduct Board [sic] by a majority vote.

Charge 2. In the Honor Board hearing on July l, 2016, that you violated the Temple

University Student Conduct Code during a meeting With the Dean and Associate Dean of

Patient Care on June 2, 2016, When you failed to fully disclose the circumstances of your

voluntary surrender of your license to practice dentistry from the Califomia Board of

Dentistry, the Board found you responsible for violation the Student Conduct Board [sic]

by a unanimous vote.62

Dean Ismail advised Dr. Park he received and reviewed the Honor Board’s recommended
sanctions for each charge and concluded the sanction to be imposed on each charge is expulsion
from the Dental School.63 Dean Ismail additionally advised Dr. Park of his appeal rights.64

Dr. Park’s attorney internally appealed the July l, 2016 decision, objecting to an “inherent
bias” of the “hearing officers”; a procedurally unfair hearing; and, evidence not properly
considered65

The Honor Code provides for an appeal process to the Dean of the Dental School, here

Dean Ismail.66 An appeal “shall be limited to a review of the record of the Honor Board hearing

and supporting documents for one or both of the following purposes: a. To determine Whether

ll

there were procedural defects that substantially prevented the Accused Student from obtaining a
full and fair hearing on the merits; b. To consider the availability of new evidence sufficient to
alter the decision.”67

The Dean “will review the hearing record and evidence and consult with University
Counsel.” If the Dean upholds the appeal, he may take the following action: “a. If there were
procedural defects that substantially prevented the student from obtaining a full and fair hearing,
the dean will return the case for a new hearing before a new Honor Board; b. If new information
sufficient to alter the decision was not known to the person appealing at the time of the original
hearing, the dean will return the case for a new hearing before a new Honor Board.”68

The Dean may also “designate a Review Committee to evaluate the decision based on the
record of the hearing, and provide the dean with a recommended decision.”69 If so designated, a
Review Committee “shall identify a chairperson who will notify the dean of its recommendation
The dean will notify the Honor Code Administrator of [his] decision regarding the appeal and the
Honor Code Administrator will notify the student.”70 After the Dean conveys his decision in
writing to the Honor Code Administrator, “there shall be no further appeals.”71

Dean Ismail designated a Review Committee consisting of four members who were not
members of either Hearing Panel.72 The Review Committee met on August 4, 2016 and issued a
report addressing (a) whether procedural defects substantially prevented Dr. Park from obtaining
a full and fair hearing on the merits; and (b) the availability of new evidence sufficient to alter the
decision, After reviewing both questions, the Review Committee unanimously upheld the Honor
Board’s findings and recommendations and Dean Ismail’s decision to expel Dr. Park,73

On August 12, 2016, Dean Ismail advised Dr. Park of the Review Committee’s findings

on appeal.74 Dean Ismail offered to alter the expulsion sanction: while Dr. Park would lose “all

12

clinical, didactic or other privileges related to the Graduate Program in Periodontology and Oral
Implantology certificate program, and [be] ineligible to complete the certificate program in
Periodontology and Oral Implantology” and without access to the Dental School and its patients,
Dr. Park would be allowed to complete a Master of Science degree in the Oral Biology program
by “conducting a major systematic review on a clinical question to be approved by a thesis
committee.”75
Dr. Park sues Temple University, Dean Ismail, and Dr. Sperrazza.

Dr. Park rejected Dean Ismail’s offer. He sued Temple, Dean Ismail, and Dr. Sperrazza.
Dr. Park alleged a variety of constitutionally infirm procedural processes in the two hearings
including a “biased tribunal” and Dean Ismail’s decision to convene a second hearing “on the same
charge and with the same core evidence” so as “to obtain the result [Dean] Ismail wanted - the
expulsion of Dr. Park.”76 Dr. Park alleged three state law claims: breach of contract and unjust
enrichment against Temple and defamation against all defendants

The Defendants moved to dismiss all claims in the amended complaint under Federal Rule
of Civil Procedure 12(b)(6) and, before a ruling on the motion to dismiss, moved for summary
judgment77 Judge Ditter granted the motion to dismiss and, having granted the motion, denied
Temple’s motion for summary judgment as moot.78 Judge Ditter dismissed Dr. Park’s Section
1983 claim finding, inter alia, the decision to appoint the same members to the hearing panels did
not create actual bias; the panel members were not “too confrontational” and did not deny him due
process; and, rejected Dr. Park’s argument res judicata barred the second hearing panel to
recommend the expulsion sanction not recommended by the first hearing panel.79 Having

dismissed Dr. Park’s federal claim, Judge Ditter did not consider the state law claims.80

13

Dr. Park appealed Judge Ditter’s dismissal Order to the United States Court of Appeals for
the Third Circuit.81 The Court of Appeals vacated the dismissal of Dr. Park’s claims, except for
the denial of the due process claim against Dr. Sperrazza, and remanded the action.82 The Court
of Appeals found (1) Dr. Park sufficiently alleged a procedural due process claim against Dean
Ismail for bias; (2) a procedural due process claim based on res judicata does not apply here; (3)
Dr. Park “perhaps” made out a procedural due process claim against Temple University, but “le[ft]
it to the District Court to consider in the first instance whether Temple may be subject to liability
under Monell”s$; (4) any procedural due process claim against Dr. Sperrazza is dismissed; and (5)
on remand, the district court should consider the state law claims.

After remand and reassignment of this case to our docket, we entered a scheduling order
and parties began taking discovery. The Temple Defendants now move for summary j udgment.

II. Analysis84

After our Court of Appeals’ decision, the remaining claims are (1) Dr. Park’s due process
claim against Dean Ismail based on allegations of his bias; (2) a possible Monell claim against
Temple; and (3) the state law claims against Temple, Dean Ismail, and Dr. Sperrazza.

The Temple Defendants seek summary judgment arguing there is no evidence of Dean
Ismail’s bias to support a procedural due process claim; Dr. Park failed to allege a policy or custom
sufficient to make a due process claim against Temple on a Monell theory of liability and failed to
adduce any evidence to support such a claim; the breach of contract claim against Temple fails
because student handbooks cannot form the basis of a breach of contract claim against public
universities; the unjust enrichment claim against Temple fails because Dr. Park paid tuition in
return for attending classes and clinics for which he received grades; and there is no evidence to

support Dr. Park’s defamation claim.

14

Dr. Park responds factual disputes regarding Dean Ismail’s bias preclude summary
judgment; a contract existed between Temple and Dr. Park; Dr. Park’s work at Temple’S dental
clinic unjustly enriched it; and there is evidence “people knew about the details of the hearing that
should not have” supporting his defamation claim. Dr. Park fails to address a Monell claim against
Temple University,

A. Dr. Park did not adduce evidence supporting a procedural due process claim,

Our Court of Appeals concluded Dr. Park’s amended complaint, read in the light most
favorable to him at the motion to dismiss stage, could allow a finding Dean Ismail is biased against
him.85 Our Court of Appeals found the amended complaint alleges: (1) after the first Hearing
Panel recommended probation, “Defendants” convened a second hearing on Dean Ismail’s
insistence and as a “redo hearing” on the same charge and with the same core evidence to obtain
the result Dean Ismail wanted-expulsion; (2) even though Dr. Park provided all information to
Temple and did not violate any Temple rule, the second Hearing Panel recommended expulsion
and Dean Ismail expelled him; (3) Dean Ismail concealed the repetitive nature of the hearings by
selecting the same panel members for both hearings and withholding key information from Dr.
Park, including the first Hearing Panel’s recommended sanction of probation; and (4) Defendants
“intimidated and/or dissuaded other Temple faculty from testifying on Dr. Park’s behalf.”86

Taking all these allegations as true at the motion to dismiss stage, our Court of Appeals
found the amended complaint “plausibly alleges that [Dean] Ismail desired to expel [Dr.] Park and
so manipulated the proceedings to achieve and conceal that goal.”87 Our Court of Appeals
cautioned these allegations may turn out to be totally unfounded, but are adequately pleaded.

We are now at the summary judgment stage. We now examine whether Dr. Park identifies

facts creating a genuine issue of material fact Dean Ismail’s bias “so manipulated the proceedings”

15

to constitute a deprivation of due process. Because we find no genuine issue of fact in dispute, we
enter judgment in favor of Dean Ismail on the procedural due process claim.

1. Procedural due process in the context of discipline in educational
institutions.

To state a procedural due process claim under Section 1983, Dr. Park must show (1) a
deprivation of “an individual interest that is encompassed within the Fourteenth Amendment’s
protection of ‘life, liberty, or property,” and (2) “the procedures available to him did not provide
‘due process of law.”’88

We are cautioned, when reviewing due process rights of students in state universities,
“courts are generally ill-equipped to review subjective academic appraisals of educational
institutions, and [the Supreme Court] admonished courts to permit university faculties a wide range
of discretion in making judgments as to the academic performance of students.”89 We do not sit
as a review committee on the merits of Temple’s disciplinary decision,90 We examine whether the
requirements of procedural due process are met in Temple’s disciplinary proceedings.

“The fundamental requirement of due process is the opportunity to be heard at a meaningful
time and in a meaningful manner”91 by, in the area of school discipline, “[a]n impartial
decisionmaker.”92 However, “administrative decisionmakers are presumed to be impartial, and
only evidence of ‘actual bias or a likelihood of bias’ can support a due process claim.”93 An alleged
prejudice “must be based on more than mere speculation and tenuous inferences.”94 The
presumption administrative decisionmakers are impartial “is a rebuttable one, but the burden of
rebuttal is heavy indeed: To carry that burden, the party claiming bias must lay a specific
foundation of prejudice or prejudgment, such that the probability of actual bias is too high to be

constitutionally tolerable.”95

16

2. There is no evidence creating a genuine issue of fact as to Dean Ismail’s
actual bias or likelihood of bias.

Dean Ismail argues there is no evidence of his actual bias or the likelihood of bias,
contending he had no pecuniary interest or other conflict of interest affecting his involvement in
the process; he never met Dr. Park before the June 2, 2016 meeting and had no personal animosity
toward him; he did not harbor prejudice against Dr. Park; he did not manipulate the selection of
the Hearing Panels; he did not intimidate or dissuade any faculty member from testifying on Dr.
Park’s behalf or otherwise interfere with the fairness of the proceedings; he engaged the Honor
Code process in the usual way and expelled Dr. Park only after a second hearing because the
evidence showed Dr. Park lied and forged documents which Dean Ismail believed to be a “very
serious problem in a health profession”; and, he did not sit on either panel evaluating the evidence,
did not communicate with the Hearing Panel members, and ensured an independent appeal process.

Dr. Park responds his bias claim does not rest on a “conflict-of-roles argument.”% Instead,
he contends “Dean Ismail’s administration of Dr. Park’s Honor Board process exhibited actual
bias or a very high likelihood of bias on his part, and that this bias infected the Honor Board panel
members and the process.”97 Dr. Park argues Dean Ismail’s bias deprived him of an impartial
decisionmaker as evidenced by (a) Dean Ismail’s bias against “forgers” and his belief he had been
“lied to” evidencing his “preconceptions about Dr. Park’s unfitness for the graduate dental
program” which preconceptions “informed and compromised the disciplinary process that Temple
pursued against [Dr. Park] from the very start”; (b) Dean Ismail’s institution of charges against Dr.
Park under the Honor Code based on a bias against forgers; (c) Dean Ismail convened the second
Hearing Panel “for the sole purpose of highlighting an allegation that [he] felt sure had to win out,
i.e., result in a more grave sanction”; (d) Dean Ismail violated “multiple Temple policies in

achieving his desired outcome”; and (e) there is a “lack of a record of decision” by the first Hearing

17

Panel and Dean Ismail’s notice to Dr. Park of the results of the second Hearing Panel is
“misleading.”98
T here is no evidence of a “bias against forgers. ”

Dr. Park argues Dean Ismail’s bias against forgers and forgery biased the disciplinary
procedures against him, including Dean Ismail’s decision to bring charges under the Honor Code.
There is no dispute Dr. Park forged a Certificate of Residency in Oral and Maxillofacial Surgery
from the University of Southern California, admitted to charges brought by the Califomia
Dentistry Board, and voluntarily surrendered his license in response to the California charges.
After giving Dr. Park a chance to explain the Califomia licensure action_Which Dean Ismail
found not truthful_Dean Ismail made a decision to refer the matter to Temple’s Honor Board,

Notwithstanding his admission of his conduct in Califomia, Dr. Park does not agree his
conduct violates the Honor Code, contending Dean Ismail’s belief “that the commission of a
forgery at any time - even before a student’s enrollment at Temple - is grounds for expulsion”99
constitutes a bias against forgers. Dr. Park points to Dean Ismail’s deposition testimony he
believed Temple had an obligation to protect patients; Dr. Park’s failure to inform Temple of his
forged certificate “is a major offense” and “a major violation of ethics and professionalism”; Dr.
Park committed a violation “with us when [Dean Ismail] asked him on June 2"d” [and] committed
the same violation when he didn’t inform us of the suspension of the license in Texas in December
2014”; Dean Ismail relied on the Honor Code as the basis of Dr. Park’s obligation to have notified
Dean Ismail of his license suspensions, specifically the provision prohibiting the provision of

“false or misleading information” including “forgery”; and violations of the Honor Code results in

disciplinary action

18

Dr. Park also points to Dean Ismail’s deposition testimony identifying Dr. Park’s “lie”
regarding the reasons of his California licensure action, explaining forgery of a certificate is a
“serious major offense that we need to manage or take care of” and attributed his decision to expel
Dr. Park to his lies and forgery. Dr. Park additionally points to an email Dean Ismail sent to him
on June 8, 2016 advising the matter will be referred to the Honor Board “because you have
willingly admitted to the serious charges of the California Board of Dentistry yet failed to inform
this dental school.” Dr. Park then argues Dean Ismail’s immediate suspension of his clinical
privileges pending the Honor Board process evidences Dean Ismail’s “jump[] to the conclusion
that somewhere in Dr. Park’s apparent and admitted malfeasance prior to his enrollment at Temple,
there must be a violation of Temple’s Honor Code.”l°°

Dr. Park’s argument makes no sense. Dean Ismail believed Dr. Park’s failure to advise the
Dental School of his licensing issues and his lack of truthfulness when asked to explain his
Califomia licensing issue constitutes a violation of the Honor Code, Dean Ismail referred the
matter to Temple’s Honor Board in accordance with the Honor Code. If we accept Dr. Park’s
argument, Temple could never refer any suspected violations of its I-Ionor Code to the Honor Board
because it would constitute “bias” against the suspected violation Dr. Park cites no authority for
his novel bias argument, We are not aware of authority finding a bias “against forgers” is
actionable. Forging documents is a fact; it is a not a characteristic or physical condition Dr. Park
adduces no evidence to rebut the presumption of Dean Ismail’s impartiality.

T here is no evidence of bias by convening a second Hearing Panel or
in the structure of the second Hearing Panel.

Dr. Park next argues bias in Dean Ismail’s convening a second Hearing Panel and structural

prejudice in the composition and procedure of the second Hearing Panel. Dr. Park first disputes

19

the fact Dean Ismail convened a second Hearing Panel, arguing Dean Ismail convened the second
Hearing Panel to reach his desired outcome; expulsion But there is no evidence of this.

Under the Honor Code, the Hearing Panel, after hearing evidence and testimony,
determines whether there is a violation of the Honor Code and recommends “appropriate sanctions
to the dean.”101 The Dean “shall modify or accept the sanction ...”102 Dean Ismail testified he
made the decision to convene a second hearing because he determined the scope of the charges
subject to the first hearing did not include Dr. Park’s misstatements to Dean Ismail, Dr. Sperrazza,
and Dr. Wada at the June 2, 2016 meeting regarding licensing issues.103 Dean Ismail testified he
had the authority under the Honor Code to modify the recommendation of the first Hearing Panel,
but decided not to do so and convened a second Hearing Panel.104 Dean Ismail testified he did not
know why Dr. Park’s misstatements at the June 2, 2016 meeting were not discussed in the first
Hearing Panel because he is “not involved in the hearing, and [he is] not involved in terms of
defining what the Honor Board would address” and when he read the record of the first Hearing
Panel, he concluded “that before I make a decision, I need to conclude these issues. The lie is one
of them, and not reporting to us about Texas and California, but specifically Texas for me,
while [Dr. Park is] in the program.”105

Even assuming Dean Ismail convened a second Hearing Panel because “[h]e just thought
that the issue so central to him personally_the alleged ‘lie’ of June 2_was not ‘very explicit’ in
the first Honor Board hearing [and] [a] second hearing was therefore convened for the sole
purpose of highlighting an allegation that Dean Ismail felt sure had to win out, i.e., result in a more

grave sanction,” it does not provide us with evidence Dean Ismail “so manipulated the proceedings

to achieve and conceal” the goal of expelling Dr. Park.

20

Dr. Park next disputes Dean Ismail’s bias by selecting the same members of the first
Hearing Panel as members of the second Hearing Panel. Dr. Park points to the Honor Code’s
requirement Hearing Panel members must not “be privy to ‘any details relating to the charge or
investigation until the time of the hearing,”106 a requirement confirmed by Dr. Godel, the Chair of
the Honor Board. Dr. Park argues because the composition of both hearing panels is the same
(except for one member), Temple failed to comply with its policy. Dr. Park additionally cites Dr.
Godel’s deposition testimony the issue of the “lie” made at the June 2, 2016 hearing had been
mentioned by a witness, Dr. Sperrazza, at the first hearing and Dr. Godel “admitted” the first
hearing impacted “the way he thought or approached this second hearing.”

Our Court of Appeals previously rejected the “same panel” argument, finding “a
decisionmaker’s prior familiarity with a case does not in itself suggest bias or unfairness”; “‘ [t]here
is no evidence in the record which suggests bias[,]’ whether on the basis of ‘prior knowledge
of the charge or academic misconduct’ or otherwise”; and “[t]he second penal members’ prior
exposure to Park’s case simply does not, standing alone, suggest unfairness in the disciplinary
process.”107 Dr. Park adduces no other evidence suggesting unfairness in Temple’s hearing
process aside from the argument both panels were made up of nearly identical members.

Finally, Dr. Park argues there is evidence Dean Ismail manipulated the composition of the
panel by “pick[ing] the panel members and that there was a pool of nine other faculty members
available to serve for the second hearing but the same three were selected.” Dr. Park points to two
pieces of evidence in the record he believes shows Dean Ismail “manipulated the composition of

the panel”: Temple’s answers to interrogatories and an email from Jo Ann Nyquist, the Honor

Code Administrator, and Dean Ismail.

21

Dr. Park’s interrogatory asked the Temple Defendants to “[e]xplain in detail how
Defendants determine the individuals that comprise the members of the Honor Board during
disciplinary hearings, including specifically how Defendants determined who would sit for each
of Plaintiffs disciplinary hearings” and asked for the names of each panel member, how the
members were chosen, identify communications to or from Honor Board members regarding the
two hearings, and any conflict or background checks on the Honor Board members.108 The Temple
Defendants responded the Honor Code, Section III.B. “sets forth the process by which the Honor
Board members are selected. In consultation with Dean Amid Ismail, Joann Nyquist, the Honor
Code Administrator selected faculty and student panel members who were available during the
time scheduled for the Honor Board hearings and were not in the Periodontology and Oral
lmplantology program.”109

A June 13, 2016 email from Ms. Nyquist to Dean Ismail asks him to “review these
appointed honor board faculty and let me know if you have any preference. If not l will select. l
will invite 2 residents and Dr. Godel. We will need 2 more faculty members” and lists eight
names.110 Dean Ismail responded “I am not the one who will file the incident report. Leona shall
do that[.] You will need a resident from endo and ortho to serve on the committee[.]”

These documents do not show Dean Ismail “manipulated the composition of the panel.”
The interrogatory answer plainly states Ms. Nyquist, Honor Code Administrator, in consultation
with Dean Ismail, selects the faculty and student panel members available during the scheduled
time and who are not in the same program as Dr. Park, Ms. Nyquist asked Dean Ismail to review
the list of faculty members and “let [her] know” of any preference and, if he did not, she would

select the faculty members. The email does not show Dean Ismail selected anyone on the list. Even

if Dean Ismail selected two faculty members to serve on the second hearing panel, there is no

22

evidence he selected the three other members of either hearing panel and there is no evidence
suggesting bias. Dr. Park asks us to make a “justifiable inference the procedural anomalies of this
case were born from the bias of Ismail,” but we have no evidence to make such an inference.

There is no evidence of bias in the alleged “lack of a record of decision ”
and “Dean Ismail’s misleading report. ”

Dr. Park argues “the lack of a record of decision” of the first Hearing Panel and Dean
Ismail’s “misleading report” of the first Hearing Panel evidences his “determination to have his
bias about Plaintiff’ s putative offenses vindicated.” Dr. Park takes issue with Dean Ismail’s July
l, 2016 letter advising him only of the sanctions imposed “without providing any substantive
discussion of the determinations made by the hearing panels.”111

Dean Ismail’s July 1, 2016 letter told Dr. Park of the Honor Board’s findings from the June
23 and July l hearings; Dean Ismail’s review of the recommended sanctions for each charge and
his decision to impose a sanction of expulsion; and, advised Dr. Park of his internal appeal
rights.112 Dr. Park objects to Dean Ismail’s failure to notify him about the recommended sanction
(probation) from the first Hearing Panel and accuses Dean Ismail of “alter[ing] the sanction
determined by the Conduct Board after the first hearing without notifying Plaintif .” Dr. Park
objects to Dean Ismail’s decision to “change the sanction to expulsion”; and “[i]t was very
important to Dr. Ismail that the sanction resulting from each hearing be the same, because a harsher
result for the second hearing might make the first hearing appear, to the astute observer, to have
been a ‘trial run’ for the second,” contending this “subterfuge worked very well” because neither
Dr. Park nor his counsel knew “there had been a formal decision on a ‘first hearing”’ until weeks
after Dr. Park filed his complaint,

Even if all this is true, it does not evidence bias to so manipulate a process as to deny due

process. Under the Honor Code, Dean Ismail could “modify or alter” any decision of either

23

Hearing Panel. Dean Ismail advised Dr. Park of the charges and of his internal appeal rights and
Dr. Park appealed. Dr. Park cannot identify how Dean Ismail’s July l, 2016 letter so evidences
bias as to deprive him of an impartial decisionmaker.

Dr. Park asks us to find genuine issues of material fact based on his belief the Dean
harbored a bias against “forgers.” Even assuming the Dean does not favor admitted “forgers” in
Temple’s graduate school, Dr. Park did not adduce evidence the Dean’s views towards “forgers”
caused him to manipulate the process The Dean did not interfere with Temple’s normal processes
He did not preclude witnesses or cross-examination We have no evidence he improperly
contacted a Panel member. Upon a full record, the evidence confirms the Dean learned of Dr.
Park’s undisclosed “forgery” and lost licenses, referred the matter under Temple’s policies, learned
the charges in the first hearing did not include the concerns relating to representations made to the
Dean in a separate meeting, and then awaited the Panel’s reasoned decision There is no evidence
the Dean manipulated the process There is no evidence the Dean deprived Dr. Park of an impartial

decision maker.

3. We enter summary judgment in favor of Temple University on the due
process claim,

Temple argues we must enter summary judgment in its favor on Dr. Park’s procedural due
process claim against it under 42 U.S.C. § 1983 because he failed to allege a claim under Monell.
Temple cites our Court of Appeals’ decision cautioning any claim against Temple must be brought
under a Monell theory of liability.113 In Monell, the Supreme Court held a local government cannot
be held liable under Section 1983 under a theory of respondeat superior.114 “[L]iability under §
1983 ‘can be imposed only when the alleged injury is inflicted as part of a government policy or

custom.”’l 15 Cases in this district treat Temple as a municipal subdivisionl 16

24

Temple argues Dr. Park failed to allege a policy or custom in his amended complaint or
adduced any proof to support such a claim. Dr. Park does not address the Court of Appeals’
directive regarding a claim against Temple University under Monell. lnstead, Dr. Park appears to
hold Temple University liable for Dean Ismail’s alleged conduct. As a matter of law, there is no
respondeat superior liability under Section 1983.

The amended complaint alleges “[a]ll of defendants’ actions described herein were taken
in accordance with Temple custom, policy, and/or practice.”117 Dr. Park does not identify the
custom or policy or “specify what exactly that custom or policy was.”118 We are now at the
summary judgment stage. Dr. Park, as the non-moving party, “must oppose the motion [for
summary judgment] and, in doing so, ‘may not rest upon the mere allegations or denial of his
pleadings”’ and “must set forth specific facts showing that there is a genuine issue for trial.”119
Dr. Park fails to mention Monell in his opposition to summary judgment, let alone point to evidence
creating an issue of fact for trial on Temple’s alleged liability under Monell. We enter summary
judgment in favor of Temple University on the Section 1983 claim.

B. Dr. Park did not adduce evidence supporting his state law claims.

The Temple Defendants move for summary judgment on Dr. Park’s state law claims of
breach of contract and unjust enrichment against Temple University and for defamation against
Temple, Dean Ismail, and Dr. Sperrazza. We will enter summary judgment for Defendants on all
claims

1. We enter summary judgment for Temple University on the breach of contract
claim,

Temple seeks summary judgment on Dr. Park’s breach of contract claim arguing its
“student handbook” is not a contract as a matter of law, and even if we construed Dr. Park’s breach

of contract claim to be based on something other than the handbook or “more than just the

25

handbook,” there are no facts to support how Temple breached the contract or how he suffered

damages

Dr. Park alleges his admission to Temple’s graduate program is a contract Temple breached

when it expelled him, He alleges, inter alia:

he “had a valid contract with [Temple], where [he] agreed to complete the
program requirements and pay tuition, and [Temple] Would provide [him] with
an education and a degree/certificate upon completion of program

requirements”;120

“[t]he requirements of the program were outlined in student handbooks and
other written postings ...” on Which he relied “When applying and agreeing to

attend Temple”;121

“[t]he section of the contract at issue is Whether [he] Was ‘providing false or
misleading information,”’ referring to Temple’s Student Code of Conduct;122

“[a]s constructors of the written contract terms contained in the student
handbook, Temple had the ability to include a prohibition from concealing or

failing to disclose certain inforrnation, Which it failed to do”;123

“Temple breached the contract With [him] by expelling [him], contrary to the

letter of the code of conduct and other Temple materials on which [he] relied
>>124

We cannot locate in the record a “student handbook,” nor can We determine from the record

What Dr. Park considers “other written postings” he believes formed a contract With Temple. To

the extent Dr. Park alleges the Temple Student Code of Conduct and the Dental School’s Honor

Code are the “student handbook” Temple allegedly breached, his claim fails as a matter of law.

As Temple argues, the breach of contract claim fails because, under Pennsylvania law, a student

handbook does not constitute a contract between a student and a public university.

125

Dr. Park concedes a student handbook of a public university is not a contract under

Pennsylvania law. But he argues his breach of contract claim is not based on the “handbook alone”

and simply because Pennsylvania law does not recognize a student handbook as a contract does

26

not “eliminate the possibility that a contract could ever exist between a student and a public
university.” We have no idea what this means in this context. We recognize Temple could contract
to have a student mow the lawn or perform another service. But we are nowhere near those types
of issues

Dr. Park argues the “elements of a contract and breach are established by fact” pointing to
his deposition testimony a “separate packet and materials/representations from Temple” and “the
website” “contributed to the formation of a contract.126 He fixes Temple’s obligations “under this
contract ... to provide the bargained for education, training and degree so long as [he] fulfilled the
terms of his side of the bargain including following certain rules, fulfilling the requirements for
acceptance, and paying tuition”127 In a footnote, Dr. Park identifies “[t]he essential element of
Temple’s breach is the expulsion of Plaintiff without justification which Plaintiff has elicited
substantial evidence of throughout this brief, and the corresponding denial of continued education,
a degree, and training Which was barged for would constitute damages.”128

Dr. Park testified he had a contract With Temple under the student handbook; the fact he
paid tuition; and “a set of rules to follow” Temple provided him on the first day of school including
dress code, vacation time off, and sick days Dr. Park testified he is not sure whether these “set of
rules” are in “the handbook or a separate packet,” but testified he received both.129 The “separate
packet” is not in the record.130

When asked at his deposition “[w]hat do you think Temple did in violation of any of those
policies,” in reference to the “packet” he received on the first day of school, Dr. Park responded

“Again, I wouldn’t know how to answer that question”131 With regard to “the website,” Dr. Park

testified “The Temple program requirement on their website states that you don’t need a state

27

license to be in the program.”132 Dr. Park does not explain how the statement on the website
creates a contract,

To sustain a breach of contract claim, Dr. Park must prove “(1) the existence of a contract,
including its essential terms; (2) a breach of a duty imposed by the contract; and (3) resultant
damages.”133 Temple argues, as a public university, the student handbook cannot constitute a
contract; even if we construe a contract beyond the student handbook, Dr. Park could not identify
how Temple breached a contract, pointing to his deposition testimony; and Dr. Park has not
identified any damages

Once Temple meets is burden of showing us “the basis for its motion, and identifying those
portions of [the record] it believes demonstrate the absence of a genuine issue of material fact,”
Dr. Park has the burden of identifying specific facts to show there is a genuine issue of material
fact for trial.l34 Although we are required to examine the record in the light most favorable to Dr.
Park as the nonmoving party, he must identify evidence supporting each element on which he has
the burden of proof.

Dr. Park’s opposition to summary judgment appears to be “Temple does not present
undisputed facts to show that a contract does not exist”_an argument assuming a contract exists
and then putting the burden on Temple to show a contract does not exist. This misperceives Dr.
Park’s burden in opposing summary judgment Dr. Park fails to meet his burden on summary
judgment to identify specific facts to show a genuine issue of material fact on a breach of contract
claim for trial. We enter summary judgment in favor of Temple on the breach of contract claim.

2. We enter summary judgment for Temple University on the unjust enrichment
claim,

Dr. Park alleges he performed dental procedures at the Temple clinic and Temple did not

pay him for the work he performed. He also alleges he paid tuition to Temple for the graduate

28

program, but did not receive his certificate because Temple expelled him from its program. 135 Dr.
Park alleges he believed he performed dental services at Temple’s clinic “as part of a program
for which he would receive a certification in a specialized degree” but Temple wrongfully expelled
him. He alleges Temple benefitted from his “participation in the clinical setting [and] was unjustly
enriched by [his] participation in the program” and seeks compensation for “this extra value he
added to the program.”136 To succeed on a claim for unjust enrichment, a plaintiff must show “(1)
benefits conferred on defendant by plaintiff; (2) appreciation of such benefits by defendant; and
(3) acceptance and retention of such benefits under such circumstances that it would be inequitable
for defendant to retain the benefit without payment of value.”137 There must be an enrichment and
“an injustice resulting if recovery for the enrichment is denied.”138

Temple argues, as a matter of law, there can be no unjust enrichment claim by a student
who, after paying tuition and attending classes, is expelled before the completion of his degree,
Temple also argues there is no case authority supporting an unjust enrichment theory where a
university receives revenue for services a student performs as part of his coursework.

Dr. Park responds Temple misstates his unjust enrichment claim. Dr. Park concedes he
paid tuition and attended classes and clinics, but contends his claim is not based on the payment
of tuition in exchange for attending classes and clinics He argues his claim arises from
compensation and “other benefits” Temple received_in the form of payment from clinic
patients_ for service he performed at the clinic.139

There is no dispute Dr. Park paid tuition to Temple and he attended classes and clinic for
which he received credit towards the graduate program in periodontics.140 We agree with our

colleagues rejecting unjust enrichment claims brought by students against universities where the

student fails to allege how it is unconscionable for a university to retain tuition payment for classes

29

attended by the student.141 Dr. Park clarifies his claim “does not rely on class attendance or
payment of tuition”142 Rather, he contends his unjust enrichment claim is based on Temple’s
receipt of payment from patients for dental work he performed and, when Temple expelled him
from its graduate program, it unjustly “retain[ed] the profits of his free labor.” Dr. Park argues he
performed dental services at Temple’s clinic relying on the expectation he would receive “a
specialized degree and increased future earning potentia .”

Dr. Park does not cite a single case to support this unjust enrichment theory or explain how
there is resulting injustice if Temple retained payments for dental services Dr. Park performed as
a part of his clinical training in the program, There is no allegation Dr. Park continued to perform
dental services at the clinic after Temple expelled him.

We grant summary judgment in Temple’s favor on this unjust enrichment theory.

3. We enter summary judgment for Temple University, Dean Ismail, and Dr.
Sperrazza on the defamation claim.

Temple, Dean Ismail, and Dr. Sperrazza seek summary judgment on Dr. Park’s defamation
claim. To succeed on a claim for defamation under Pennsylvania law, Dr. Park must show: (1)
the defamatory character of the communication; (2) its publication by the defendant; (3) its
application to the plaintiff; (4) the understanding by the recipient of its defamatory meaning; (5)
the understanding by the recipient of it as intended to be applied to the plaintiff; (6) special harm
resulting to the plaintiff from its publication; and (7) abuse of a conditionally privileged

occasion 143

Dr. Park alleges the “Defendants” accused him of “providing false or misleading
information” and publicized this accusation “to many faculty, staff, and students in the program”
even though accusations and Honor Board hearings are supposed to be confidential.144 Dr. Park

alleges the “individual defendants”_-Dean Ismail and Dr. Sperrazza-“openly discussed and

30

disseminated intimate details regarding the false accusations and hearing with the general Temple
student and faculty body as well as other third parties.”1"'5

The Defendants argue Dr. Park’s claim is based only on his belief “people were talking
about him,” and fails to identify statements made by a defendant capable of defamatory meaning;
the identity of recipients of the alleged defamatory statements; an understanding by a recipient of
its defamatory meaning; and harm. The Defendants cite Dr. Park’s deposition testimony where he
did not know how “people at Temple” knew about his case. Dr. Park testified “everyone at
Temple, from what I heard, that they know about my case. How? I don’t know.”146 Dr. Park also
testified “other faculties [sic] asked my colleagues about what happened to me, and my colleagues
did not disclose any information So the faculties [sic] just went to talk with someone and then got
the information about what happened with my case” but “ha[d] no idea” the “someone” who is
allegedly to have given information to other faculty members.147

Dr. Park admits his deposition testimony. But he then argues just because he doesn’t
remember or cannot identify facts “is not equivalent to admitting the opposite” and contends he
need not, at his deposition, “proffer affirmative proof of all elements of a claim in order for that
claim to survive a motion for summary judgment.”148 He argues simply because his deposition
testimony does not “constitute proof of a defamation claim” does not mean “that it is proof that
there is no claim for defamation” and contends it is enough for him to “indicate[] that people knew
about the details of the hearing that should not have, and that they were made privy not by him”
and “it is justifiable inference to conclude that this information was disseminated by Ismail and

Sperazza [sic] who were the two parties that had the intimate/confidential/false details that were

disclosed.”149

31

Dr. Park misunderstands his obligations in litigation He cannot posit theories and hope
we infer facts We are at the summary judgment stage. Once the Defendants cite evidence--Dr.
Park’s deposition testimony where he could not identify facts to support his defamation claim-
showing no dispute of material facts, the burden shifts to Dr. Park to present evidence showing a
genuine issue for trial. Dr. Park adduces no evidence creating a genuine issue of fact on an element
of a defamation claim; a claim for which he bears the burden of proof at trial. We have no idea
who said what to whom. And we have no evidence Dean Ismail or Dr. Sperrazza said made any
statements to anyone. We cannot, as Dr. Park suggests we do on summary judgment, simply
“infer” it must be either Dean Ismail or Dr. Sperrazza, because they “were the two parties” with
the knowledge of the details without any evidence in the record,150 Dr. Park failed to adduce
evidence creating a genuine issue of material fact Temple or Dean Ismail or Dr. Sperrazza defamed
him.

We reject Dr. Park’s argument attempting to base his defamation claim on the Temple
Defendants’ motion for summary judgment. Dr. Park contends the Temple Defendants’ alleged
defamation “has continued” in paragraph 23 of their Statement of Undisputed Fact submitted with
their motion for summary judgment.151 Under Pennsylvania law, “statements made by judges,
attorneys, witnesses and parties in the course of or pertinent to any stage of judicial proceedings
are absolutely privileged and, therefore, cannot form the basis for liability for defamation.”152

We enter judgment in favor of the Temple Defendants on the defamation claim.

III. Conclusion

Dr. Park failed to adduce evidence necessary to defeat summary judgment, He did not
show a bias against “forgers,” even if one should exist, caused the Dean to manipulate Temple’s
disciplinary processes He failed to adduce evidence of Temple’s supervisory liability for an

alleged civil rights violation He failed to adduce evidence supporting supplemental state law

32

claims for breach of a non-existent contract, unjust enrichment because he provided services in a
Temple dental clinic as a student, or for defamation based on unidentified statements made by
unidentified persons at unidentified times concerning his expulsion We enter summary judgment

for the Defendants in the accompanying Order.

 

1 Our Policies require a Statement of Undisputed Material Facts (“SUMF”) and an appendix in
support of summary judgment, Defendants filed their SUMF and appendix at ECF Doc. No. 50.
Mr. Park responded to Defendants’ SUMF and supplemented the appendix with additional
exhibits ECF Doc. No. 59. Defendants replied at ECF Doc. No. 61. References to exhibits in the
appendices shall be referred to by Bates number, for example, “Appx. la.”

2 In addition to the identified defendants Dr. Park sues “John Does 1-10” Whom he alleges “are
all individuals (or entities) not yet identified that participated in the alleged facts of this complaint.”
ECF Doc. No. 19 at jj 5. Neither party addressed the John Doe allegations in the summary
judgment briefing, or at any time in the course of this litigation The John Doe defendants “remain
parties to this action unless and until they are formally dismissed either by stipulation of the parties
or by order of this Court.” Atl. Used Auto Parts v. City of Phila., 957 F.Supp. 622, 625 (E.D. Pa.
1997) (citations omitted). “In our Court, fictitious names may be used ‘at least until reasonable
discovery permits the actual defendants to assume their places”’ Id. (citations omitted). “If
reasonable discovery does not unveil the proper identities the John Doe defendants must be
dismissed.” Blakeslee v. Clinton Cnty., 336 F.App’x 248, 250 (3d Cir. 2009); Atl. Used/1qu Parts
at 625 (citation omitted).

Discovery is completed. Dr. Park decided not to move to amend the complaint, We dismiss the
John/Jane Does l-10 defendants under Federal Rule of Civil Procedure 21 which provides “[o]n
motion or on its own, the court may at any time, on just terms, add or drop a party.”

3 SUMF at 11 l (ECF Doc. No. 50).

4 Id.

5 Ia'. at jj 2; Appx. 14a (ECF Doc. No. 50-3).

6 Id. at 1111 2-4.

7 Appx. 10a-18a

8 Appx. 23a-27a (ECF Doc. No. 50-5).

9 Appx. l44a, l46a-l48a, 162a.

33

 

10 Appx. 150a.

11 SUMF at jj 13; Appx. l64a.

12 Appx. l66a-l69a (ECF Doc. No. 50-21).
13 SUMF atjj 15.

14 Response to SUMF at jj 16 (ECF Doc. No. 59-1).
15 SUMF at jj 20.

16 Appx. 207a.

17 lar

18 sUMF at jj 23,

19 Response to SUMF at jj 23,

20 SUMF at jj 21.

21 SUMF at jj 22; Appx. l93a.

22 SUMF at jj 35; Appx. l95a, l97a; 198a.
23 SUMF at jj 24.

24 sUMF at jj 25.

25 Appx. 48a. (Dr. Park deposition at 76).
26 Id_

27 SUMF at jj 30; Appx. 48a (Dr. Park deposition at 76).
28 SUMF at jj 26, 29.

29 Appx. 229a.

30 Id_

31 Appx. 231a.

32 Id

34

 

33 Id_
34 Appx. 233a.

35 Id_

36 Appx. 235a.

37 Id_

38 Kornberg School of Dentistry Honor Code, Art. III, § B at Appx.198a.

39 Id. The twelve pre-doctoral students on the Honor Board are selected by each class in the Dental
School; the post-graduate residents on the Board are selected by Program Directors; and the twelve
faculty members are selected by the Dean. Id. Graduate student Honor Board members are
selected for hearings involving graduate students Id.

40 ]d

41 Honor Code, Art. III, § E.l. at Appx. 200a.

42 Honor Code, Art. III, §§ E.l, 6 at Appx. 200a-201a.

43 Honor Code, Art. III, § E.4 at Appx. 200a.

44 Honor Code, Art. III, § E.5 at Appx. 201a.

45 Honor Code, Art. III., § E.13 at Appx. 201a.

46 Honor Code, Art. III, § E.14 at Appx. 202a.

47 Appx. at 262a.

48 Appx. 262a-268a. The specific code violation is found at Article III, Section C. 10 of the Student
Code of Conduct (emphasis added). Appx. 245a-246a.

49 SUMF at jj 42; Appx. 171a.
”sUMijmgAWxi%a
51 Appx. 187a. As noted above, Article III, § C.10.b. prohibits “[p]roviding false or misleading

information during a disciplinary proceeding or investigation related to potential policy
violations.”

52sUMFatjj46.

35

 

53 sUMF at jj 47.

54 Response to SUMF at jjjj 46-49 (ECF Doc. No. 59-1).

55 Appx. 353a-359a.

55 Compare Appx. 263a with Appx. 353a-354a. The first Notice of Disciplinary Action specified
only “[f] ailure to inform the [Dental School] of the voluntary surrender of your license to practice
dentistry by the Califomia Board of Dentistry.” Appx. 262a.

57 Appx. 353a-354a.(emphasis in original).

58 SUMF at jj 50, Appx. 210a.

59 Appx. 224a.

50 Appx. 225a.

51 Appx. 395a.

52 Appx. 395a. Footnote to Student Conduct Code at Article III, Paragraph C. omitted from Charge
1 and footnote to Article III, Paragraph C.[10].b. omitted from Charge 2.

53 Appx. 395a-396a.

54 Appx. 396a.

55 Appx. 398a-405a.

55 Honor Code, Art. III, § G. at Appx. 203a.
671d_

631-d

691-d

70 Id_

71 Id_

72 sUMF at jj 53; Appx. 4083.
73 Appx. 409a.

74 Appx. 41 1a-412a.
36

 

75 Id_
75 ECF Doc. No. 19 at jjjj 130, 135.

77 ECF Doc. Nos. 20, 25.

75 ECF Doc. No. 32.

79 ECF Doc. No. 31. Judge Ditter did not allow Dr. Park to amend his due process claim as futile.
80 Id_

51 ECF Doc. No. 33.

52 Park v. Temple Univ., 757 F. App’x 102 (3d Cir. 2018).

53 Monell v. Dept. of Soc. Servs., 436 U.S. 658 (1978).

54 Summary judgment is proper When “the movant shows that there is no genuine issue as to any
material fact and that the moving party is entitled to a judgment as a matter of law.” Fed.R.Civ.P.

56(a). “Material facts are those ‘that could affect the outcome’ of the proceeding, and ‘a dispute
about a material fact is ‘genuine’ if the evidence is sufficient to permit a reasonable jury to return
a verdict for the non-moving party.”’ Pearson v. Prison Health Serv., 850 F.3d 526, 534 (3d Cir.

2017) (quoting Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir. 2011)). On a motion for
summary judgmen , “We view the facts and draw all reasonable inferences in the light most
favorable to the nonmovant.” Pearson, 850 F.3d at 533-34 (3d Cir. 2017) (citing Scott v. Harris,
550 U.S. 372, 378 (2007)). “The party seeking summary judgment ‘has the burden of
demonstrating that the evidentiary record presents no genuine issue of material fact.”’ Parkell v.

Danberg, 833 F.3d 313, 323 (3d Cir. 2016) (quoting Willis v. UPMC Children ’s Hosp. of
Pittsburgh, 808 F.3d 638, 643 (3d Cir. 2015)). If the movant carries its burden, “the nonmoving
party must identify facts in the record that Would enable them to make a sufficient showing on
essential elements of their case for Which they have the burden of proof.” Willis, 808 F.3d at 643

(citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). “If, after adequate time for discovery,
the nonmoving party has not met its burden, pursuant to F ederal Rule of Civil Procedure 56, the
court must enter summary judgment against the nonmoving party.” Willis, 808 F.3d at 643 (citing
Celotex Corp., 477 U.S. at 322-323).

88 Park, 757 F. App’x at 108.

86 Id

57 Id.

55 Hill v. Borough of Kutztown, 455 F.3d 225, 233-34 (3d Cir. 2006) (quoting Alvin v. Suzuki, 227

F.3d 107, 116 (3d Cir. 2000)). There is no dispute Temple University is a state actor. Osei v.
Temple Univ. of Commonwealth Sys. of Higher Educ., No. 10-2042, 2011 WL 4549609, at * 7

37

 

(E.D. Pa. Sept. 30, 2011), a]f’d, 518 F.App’x 86 (3d Cir. 2013). The Temple Defendants do not
dispute Dr. Park has a property interest in the continuation of his graduate study protected by
procedural due process Manning v. Temple Univ. , No. 03-4012, 2004 WL 3019230, at * 8 (citing
Ross v. Pa. State Univ., 445 F.Supp. 147, 152 (M.D. Pa. 1978)).

59 Hankins v. Temple Univ. (Health Sci. Ctr,), 829 F.2d 437, 4444 (3d Cir. 1987) (citing Bd. of
Curators of the Univ. of Mo. v. Horowitz, 435 U.S. 78 (1978) and Regents of the Univ. of Mich. v.
Ewing, 474 U.S. 214 (1985)).

90 See e.g. Segal v. Temple Univ. Sch. ofLaw, No. 99-3220, 1999 WL 1210838, at *1 (E.D. Pa.
Dec. 8, 1999) (“Universities like Temple are entitled to establish their own rules and regulations,
including disciplinary proceedings, and the courts should interfere only where it is clear that
Constitutional rights have been infringed”).

91 Ferris v. Milton S. Hershey Med. Ctr., 701 F.App’x 91, 96 (3d Cir. 2017) (quoting Matthews v.
Eldridge, 424 U.s. 319, 333 (1976)).

92 Park, 757 F.App’x at 106 (citing Sill v. Pa. State Univ., 462 F.3d 462, 469 (3d Cir. 1972)).
93 Id. (citing Matter of Seidman, 37 F.3d 911, 924-26 (3d Cir. 1994)).

94 Osei v. Temple Univ. of Commonwealth Sys. of Higher Educ., No. 10-2042, 2011 WL 4549609,
at * 11 (E.D. Pa. Sept. 30, 2011), ajf’d, 518 F.App’x 86 (3d Cir. 2013); see also Simms v. Pa. State
Univ.-Altoona, No. 17-201, 2018 WL 1413098, at * 7 (W.D. Pa. Mar. 20, 2018) (on motion to
dismiss, allegations of conduct board’s bias as “overly dismissive” of plaintiffs position “as
evidenced by their body language” and racial composition of conduct board as making a
“predetermined decision to suspend” plaintiff failed to “provide the requisite evidence of bias
required to plausibly give rise to a procedural due process claim”).

95 Hess v. Bd. of Trustees of S. lll. Univ., 839 F.3d 668, 676 (7th Cir. 2016) (citing Withrow v.
Larkin, 421 U.s. 35, 47 (1975)).

95 ECF Doc. No. 59-2 at 12.

97 ECF Doc. No. 59-2 at 12-13. Dr. Park contends “[i]t is of little moment” Dean Ismail did not
personally sit on either of the panels because Dr. Park convened the Honor Board, determined the
specification of charges, selected the Honor Board panel, advised the Honor Board panel on the
substance to be covered at the hearings, and made the final determination of responsibility and the
sanction after recommendation in each case. Id. at n. 9.

95 ECF Doc. No. 59-2 at 13-20. Although our Court of Appeals found Dr. Park’s allegation
Defendants, inter alia, “intimidated and/or dissuaded other Temple faculty from testifying on Dr.
Park’s behalf” as plausibly alleging a procedural due process claim, Dr. Park does not mention this
allegation or adduce evidence of any intimidation or dissuasion in his response to summary

judgment

99 ECF Doc. No. 59-2 at 14 (emphasis in origin§l§.

 

1110 ECF Doc. No. 59-2 at 15-16 (emphasis in Originai).

101 Honor Code, Art. III., § E. 13 at Appx. 201a.

102 Honor Code, Art. III, § E.14 at Appx. 202a.

103 Appx. 459a-460a (Dean Ismail deposition at 109-110).
104 Appx. 460a (Dean Ismail deposition at 111).

105 Appx. 460a (Dean Ismail deposition at 111-12).

105 Honor Code, Art. III, § D.3 at Appx. 200a.

107 Park, 757 F. App’x at 106-07 (quoting Nash v. Auburn Univ., 812 F.2d 655, 666 (11th Cir.
19871

105 Appx. 304a.

1091d

110 Appx. 519a.

111 ECF Doc. No. 59-2 at 19~

112 Appx. 395a-396a.

113 Park, 757 F. App’x at 108, n. 12,
114 Monell, 436 U.S. at 691-

115 Fran/cs v. Temple Univ., No. 11-879, 2011 WL 1562598, at *3 (E.D. Pa. Apr. 26, 2011)(quoting
Wnek v. City ofPhila., No. 05-3065, 2007 WL 1410361, at *2 (E.D. Pa. May 10, 2007)).

115 Id. (collecting cases).

111 ECF Doc. No. 19 at jj 109

115 McTernan v. City of York, 564 F.3d 636, 658 (3d Cir. 2009).

119 D.E. v. Central Dauphin Sch. Dist., 765 13 .3d 260, 268-69 (3d Cir. 2014) (Citation Omitt€d).
180 ECF Doc. No. 19 ar jj 157.

121 Id. at jj 160 (emphasis added).

39

 

122 Id. atjj163.

123 Id. at jj 166 (emphasis added).

124 Id. at jj 169 (emphasis added).

125 See Johnson v. Temple Univ. -of the Commonwealth Sys. of Higher Educ., No. 12-515, 2013
WL 5298484, at * 13 (E.D. Pa. Sept. 19, 2013) (collecting cases). See also Howe v. Pennsylvania
St. Univ.-Harrisburg, No. 16-102, 2016 WL 393717, at * 4 (M.D. Pa. Feb. 2, 2016) (Pennsylvania
courts “declin[e] to construe the student handbook of a public university as a contract between the

public university and the student”) (quoting Tran v. State Sys. oingher Educ. , 986 A.2d 179, 183
(Pa. Commw. 2009)).

128 ECF Doc. No. 59-2 a122.

127 Id

128 Id. a122, n. 12.

129 Notes of Testimony (“N.T.”) of Dr. Park at pp. 125-126 (Appx. 60a-61a).

130 When Dr. Park testified to receipt of a “separate packet” at his deposition, Temple’s counsel
requested “for the packet to be produced.” Appx. 60a. Dr. Park’s counsel responded: “Okay. We’ll
see if we’ve got it.” Id. lt appears the only document produced from the packet is a Graduate
Periodontology and Oral Implantology Clinical Protocol which Dr. Park admittedly breached on
three occasions Appx. 421a; 423a-425a;

131Id. at p. 126 (Appx. 61a).

132 N.T. Dr. Park at p. 57 (Appx. 43a).

133 CoreStates Bank, Nat'l Ass'n v. Cutillo, 723 A.2d 1053, 1058 (Pa. Super. 1999).

134 Celotex Corp. v. Catrett, 47 U.S. 317, 323 (1986).

135 ECF Doc. No. 19 at jjjj 156-172; 173-188.

135 Id. atjj188.

137 Durst v. Milroy Gen. Contracting, Inc., 52 A.2d 357, 360 (Pa. Super. 2012); Global Ground
Support, LLC v. Glazer Enter., Inc., 581 F.Supp. 2d 669, 675 (E.D. Pa. 2008) (citing Com. ex. rel.
Pappert v. TAP Pharm. Prods., Inc., 885 A.2d 1127, 1137 (Pa. Commw. 2005)).

135 Torchia on Behalf of Torchia v. Torchia, 499 A.2d 581, 582-83 (Pa. Super. 1985) (quoting
Samuels v. Hendricks, 445 A.2d 1273, 1275 (Pa. Super. 1982)).

40

 

189 ECF Doc. No. 59-2 at 23.

140 la; Appx. 427a.

141 See e.g. David v. Neumann Univ., 177 F.Supp. 3d 920, 926 (E.D. Pa. 2016) (dismissing unjust
enrichment claim where plaintiff student failed to allege how it would be unconscionable for
university to retain tuition paid for classes student attended); Bradshaw v. Pa. State Univ. , No. 10-
4839, 2011 WL 1288681, at * 2 (E.D. Pa. Apr. 5, 2011) (dismissing with prejudice unjust
enrichment claim for failing to allege university failed to hold classes for which student paid tuition
or prevented student from attending classes).

142 ECF Doc. No. 59-2 at 23.

143 42 Pa.C.S.A. § 8343.

144 ECF Doc. No. 19 at jj 190-193.

145 Id. atjj193.

145 N.T. Dr. Park at 142 (Appx. 65a).

1471a1

145 ECF Doc. No. 59-2 at 25.

149 1621

150 Even if we were to entertain such an inference, the facts do not support an inference. The record
reflects Dean Ismail and Dr. Sperrazza were not the only two people with information; there were
six members of the Hearing Panel who had information regarding Dr. Park’s disciplinary action

151 ECF Doc. No. 59-2 at 25, n.13.

152 Schatzberg v. State Farm Mut. Auto. Ins. Co., 877 F.Supp. 2d 232, 246-47 (E.D. Pa. 2012)
(citing Pawlowski v. Smorto, 588 A.2d 36, 41 (Pa. Super. 1991)).

41

